Citation Nr: 1042602	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  05-39 340A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel




INTRODUCTION

The appellant served on active duty from November 1970 to 
November 1974.  

This matter is before the Board of Veterans' Appeals (Board) on 
remand from the United States Court of Appeals for Veterans 
Claims (Court).  In an August 2010 Order, the Court endorsed a 
joint motion for remand, vacated the November 2009 Board decision 
that denied the claim, and remanded the matter for compliance 
with the instructions in the joint motion.

In November 2009, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2005 rating decision of the 
RO in Lincoln, Nebraska, which reopened and denied the claim for 
service connection for bilateral hearing loss. 


FINDING OF FACT

The preponderance of the evidence is against a causal link 
between the appellant's current bilateral hearing loss disability 
and service, including demolitions noise exposure during active 
duty.


CONCLUSION OF LAW

The appellant's bilateral hearing loss disability was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1154(a), 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the appellant's claim for service connection.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2010).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of disability; 
and (5) effective date.  See Dingess v. Nicholson, 19 Vet. App. 
473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with 
the first Quartuccio element requires notice of these five 
elements.  See id.  

Prior to initial adjudication of the appellant's claim, a letter 
dated in March 2005 satisfied the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

The VCAA notice provided to the appellant prior to adjudication 
failed to provide notice of any of the elements required to 
establish service connection under Dingess.  See Quartuccio, 
supra.  The Board is obligated to consider whether the claimant 
was harmed by the error because, when a procedural defect is 
found, remand is appropriate only when correction of the defect 
"is essential for a proper appellate decision."  See Shinseki 
v. Sanders, 129 S.Ct. 1696, 1707 (2009); see also 38 C.F.R. § 
19.9 (2010).  Thus, the Board should consider the "entire record 
in the proceeding," including "all evidence and material of 
record and applicable provisions of law and regulation" to 
determine whether a claimant was prejudiced by a VA notice error.  
See Shinseki, at 1708; see also 38 U.S.C. § 7104(a) (2010).  Lack 
of prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the claimant, 
(2) that a reasonable person could be expected to understand from 
the notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law.  Mlechick v. Mansfield, 503 F.3d 
1340 (2007).  The appellant's statements that his bilateral 
hearing loss is the result of service and his procurement of 
medical opinions supporting that contention show that the 
appellant is aware of the first three Dingess elements.  
Furthermore, the appellant was represented by counsel at the 
Court and now before the Board.  The representative does not 
allege any defect related to the duty to notify.  Accordingly, 
the Board concludes that the failure to provide VCAA compliant 
notice was harmless.  See Mlechick.  March 2006 and July 2009 
letters provided notice of the degree of disability and effective 
date elements of Dingess.  Although these letters were not sent 
prior to initial adjudication of the appellant's claim, this was 
not prejudicial to him, since he was subsequently provided 
adequate notice in March 2006 and July 2009, he was provided an 
opportunity to respond with additional argument and evidence and 
the claim was readjudicated and an additional supplemental 
statement of the case (SSOC) was provided to the appellant in 
August 2009.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  
The appellant's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
appellant have been obtained, to the extent possible.  The 
appellant has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  If VA provides a claimant with an 
examination in a service connection claim, the examination must 
be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
The probative value of a medical opinion is derived from a 
factually accurate, fully articulated, and soundly reasoned 
opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded VA examinations in June 2005 and 
September 2005 in order to obtain an opinion as to whether his 
bilateral hearing loss was the result of inservice noise 
exposure.  The September 2005 VA examination report was amended 
with a December 2005 opinion.  These opinions were rendered by 
medical professionals following a thorough examination and 
interview of the appellant and review of the claims file.  The 
examiners obtained histories and listened to the appellant's 
assertions.  The examiners laid a factual foundation for the 
conclusions that were reached.  

The Joint Motion for Remand found two faults with the September 
2005 VA examination and opinion.  The first was that the examiner 
indicated that the medical records were not available at the time 
of the examination and that history information was not reviewed. 
The June 2005 VA examination report also indicates that the 
medical records were not available to the examiner.  Both 
examiners do, however, state that the claims file was present and 
was reviewed in preparation of the reports. They both indicate 
that audiometric results were located. The Board notes that when 
the examiners reviewed the claims file in June and September 
2005, the claims file contained  relevant evidence that VA 
possessed in relationship to the pending claim. More recently, an 
addendum opinion was obtained in December 2005, which again 
reflects the claims file was reviewed.  In sum, a review of the 
claims file was a sufficient basis for the opinions rendered.  
The meaning of the examiners' reference to not having available 
medical records is somewhat unclear to the Board.  However, to 
the extent the examiner is referring to the inability to access 
to the Compensation and Pension Record Interchange (CAPRI), which 
constitutes the appellant's ongoing VA treatment records and 
compensation and pension examination reports, this is not fatal.  
Although the examiner may not have reviewed all of the Veteran's 
medical records as reflected in CAPRI, not all such records are 
relevant to the issue at hand.  During the pendency of the 
appeal, VA fulfilled its duty to assist to ensure that the record 
was complete. The appellant has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were relevant 
to the claim.  Thus, it is concluded that the examiners reviewed 
the relevant evidence of record, regardless of whether the CAPRI 
system was or was not examined.  The second fault with the 
September 2005 VA examination report was that the examiner did 
not reference the appellant's post-service noise exposure, to 
include work in a gravel pit, on which the Board relied in 
discounting the private medical opinions and which the Board 
mistakenly noted that the September 2005 opinion had mentioned.  
The September 2005 examiner confined his discussion to the 
evidence of hearing loss at separation, without significant 
discussion of post-service noise exposure.  The September 2005 
opinion was followed by a December 2005 addendum indicating that 
the claims file had been reviewed again and the service treatment 
records located.  The December 2005 addendum opinion was not 
revised based on an additional review of the record.  Further, 
the June 2005 VA examination report does explicitly discuss the 
allegations of noise exposure, the separation report and the 
appellant's post-service noise exposure, to include employment in 
a gravel pit and working with post office machines.  The Board 
concludes that the review of the claims file was sufficient to 
form an adequate basis for an opinion and that the post-service 
noise exposure was adequately addressed in the June 2005 VA 
examination and opinion.  Therefore, the Board finds that the 
examinations and opinions on file are adequate for VA ratings 
purposes.  See Nieves-Rodriguez, supra.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

II. Service Connection

The appellant contends that he has bilateral hearing loss as a 
result of inservice noise exposure working in demolitions and 
from jet noise.  For the reasons that follow, the Board concludes 
that service connection is not warranted.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) competent and credible evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) competent and credible evidence of a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The appellant contends that he has hearing loss which he feels is 
due to noise exposure in service.  Service connection for hearing 
loss may be granted where there is credible evidence of acoustic 
trauma due to significant noise exposure in service, post-service 
audiometric findings meeting regulatory requirements for hearing 
loss disability for VA purposes, and a medically sound basis upon 
which to attribute the post-service findings to the injury in 
service, as opposed to intercurrent causes.  Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  

Impaired hearing will be considered a disability for VA purposes 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz are 40 decibels or more; the thresholds 
for at least three of these frequencies are 26 decibels or more; 
or speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385 (2010).  

At the June 2005 VA examination, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
70
70
80
LEFT
35
35
75
105+
105+

Speech recognition was 84 percent the right ear and 72 in the 
left.  The appellant's VA treatment records also show the use of 
hearing aids for several years.  The appellant clearly has a 
hearing loss disability for VA purposes.  See Hensley, supra.  

The appellant contends that he had noise exposure during service, 
due to jet noise and serving in demolitions.  The appellant's 
service personnel records show that he served as a demolitions 
specialist.  Noise exposure is consistent with the conditions of 
service.  The Board will assume for the purposes of this decision 
that the appellant had inservice noise exposure.  38 U.S.C.A. 
§ 1154(a).

The appellant underwent an audiometric examination both at entry 
to service in November 1970 and at separation in April 1974.  The 
appellant's entrance examination report indicates that the 
audiometric findings were reported in American Standards 
Association (ASA) units.  The current definition for a hearing 
loss disability found at 38 C.F.R. § 3.385 is based on ISO units.  
The military audiograms in this case conducted in 1970 must be 
converted from ASA to ISO units.  Essentially, that means adding 
10 decibels to the reported findings in most frequencies, the 
exceptions being adding 15 decibels at 500 Hertz and 5 decibels 
at 4000 Hertz.

At entry to service in November 1970, the appellant underwent an 
authorized audiological evaluation.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
25
LEFT
15
10
10
15
25

At his separation from service physical examination in April 
1974, the appellant underwent an authorized audiological 
evaluation.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
0
0
LEFT
20
15
0
0
15

Speech recognition ability was not tested at either examination.  
The appellant denied hearing loss in his prior medical history 
report at both examinations.

These results show a shift in the ranges, but normal hearing in 
both ears, in all ranges, at separation.  See Hensley.  While the 
appellant may indeed have had some hearing shift following 
service in the 500 ranges and the 1000 Hz range on the left, some 
improvement in the 2000, 3000 and 4000 ranges was shown.  These 
changes do not necessarily lead to a chronic disability.  
Notably, a December 2005 VA examiner specifically commented on 
the significance of the shift and indicated that it did not 
represent a worsening of hearing loss. 

The Board observes that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to 
establish the presence of observable symptomatology).  The 
appellant's statements have been that he had significant noise 
exposure during service, no significant exposure since that time 
and that the two must be related.  The Board acknowledges that 
the appellant is competent to give evidence about what he 
experiences.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical disorder or 
render an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical knowledge 
or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence).  The appellant's statements are 
not that he had hearing loss since separation, but that his 
current hearing loss is related to service.  As such, continuity 
of symptoms has not been alleged.  The Board turns to the medical 
evidence of record for support for the proposition that his 
hearing loss and service are related.  

On receipt of the appellant's petition to reopen, the RO sent the 
appellant for a June 2005 VA examination.  The appellant 
underwent audiometric testing, the results of which are described 
above.  The appellant reported a history of noise exposure during 
service from demolitions and on the flight line and post-service 
employment as a maintenance worker, in a gravel pit and with the 
post office.  The claims file was reviewed.  The examiner 
indicated that the appellant's hearing loss was not likely 
related to service because he had normal hearing at separation.  
The examiner stated further that the additional noise exposure 
after service may be a contributing factor in the appellant's 
hearing loss.  

The appellant submitted a September 2005 opinion from a Dr. 
Pflug.  The appellant reported that the appellant had a history 
of noise exposure while in the military.  The doctor noted that 
the appellant had severe sensorineural bilateral hearing loss.  
The doctor stated that the appellant had no other recent history 
of noise exposure or any other ototoxic medications or problems 
with his ears or infections.  He concluded that the appellant's 
hearing loss was at least as likely as not related to service.  
There is no indication that the doctor reviewed the appellant's 
service treatment records.  Treatment records from 1999, 2000 and 
2004 were also associated with the file, noting hearing loss and 
a history of noise exposure, without further opinion.  

The RO sent the appellant's record for a September 2005 VA 
examination and opinion to determine if his current complaints of 
hearing loss were related to service.  Following interview and 
examination of the appellant and review of the claims file and 
his service treatment records, the examiner concluded that his 
hearing loss was not at least as likely as not related to 
service.  The examiner pointed to the normal induction and 
separation audiometric results as the primary reason for the 
hearing loss being unrelated to service.  The examiner explained 
that exposure to either impulse or continuous sounds can cause a 
temporary threshold shift, which usually abates within 16 to 48 
hours.  Impulse noise may also result in immediate and permanent 
hearing loss.  Continuous and repeated exposure to loud noise may 
also cause permanent hearing loss.  Since the damage from noise 
exposure occurs at the time of the exposure, a normal audiogram 
subsequent to the noise exposure would verify that hearing 
recovered without a permanent threshold shift.  The examiner also 
filed a December 2005 addendum noting the ASA conversion 
described above and indicating that a review of the record did 
not reflect an aggravation of hearing loss during service.  The 
claims file was reviewed again in preparation of the December 
2005 addendum.

An August 2009 opinion from an audiologist, C. Foss, was also 
submitted.  Foss performed an audiometry examination.  The 
appellant was noted to have bilateral hearing loss.  The 
appellant reported inservice noise exposure due to jets and 
demolitions work and provided his service treatment records for 
review.  The opinion indicates that the appellant provided a 
background to Foss that denied any significant amount of noise 
exposure after his separation from service.  Foss concluded that 
the appellant's hearing loss was "quite likely" related to his 
inservice noise exposure.  

The Board's review of the file leads the Board to doubt that Plug 
and Foss were aware of the appellant's post-service history.  
Records developed during the appellant's first claim for service 
connection for bilateral hearing loss show that he was employed 
in a gravel pit for many years.  An October 1980 treatment note 
for back complaints indicates that he worked in a gravel pit.  An 
October 1982 note states the appellant hurt his back lifting a 
gravel pipe.  The appellant's occupation was listed "Elba 
schools & Elba Sand & Gravel."  A January 1988 treatment note 
from a Dr. Nabity indicates that the appellant was seen for 
hearing loss.  The appellant provided a noise exposure history of 
service, the gravel pit and Post Office machines.  The appellant 
was then tested by C. Foss, who found high frequency 
sensorineural hearing loss bilaterally.  It appears from the 
record that the appellant had hearing loss as of January 1988, 
fourteen years after separation from service.  In the meantime, 
the appellant had additional noise exposure working at a gravel 
pit.  The Board notes that the appellant originally endorsed 
noise exposure from this employment in January 1988, before he 
began seeking compensation for the disability.  Additionally, the 
record reflects that the appellant had on the job injuries 
associated with lifting, which tends to show that the appellant 
did not have an office job away from the activity of the pit.  

The Board finds that the evidence against a nexus to service 
outweighs the evidence in favor.  The Board finds that the 
bilateral hearing loss did not exist at separation from service.  
The appellant's omission of his post-service noise exposure 
renders the opinions of Pflug and Foss inadequate, as both relied 
on the absence of post-service noise exposure in arriving at 
their conclusions.  The June and September 2005 VA opinion gave 
specific and detailed reasons for concluding that the appellant's 
bilateral hearing loss was unrelated to his inservice noise 
exposure to include the lack of consistent hearing loss in 
service.  The June 2005 VA examination opinion did note that his 
hearing loss may be related to post-service noise exposure.  The 
September 2005 VA opinion did not rely on the appellant's 
omission of post-service noise exposure when arriving at his 
conclusion that hearing loss was unrelated to service.  Rather, 
he specifically analyzed the pertinent service treatment records 
on file, which he essentially said denoted the impact of the 
appellant's noise exposure in service. Again, he opined that 
since the "damage from noise exposure occurs at the time of 
exposure, a normal audiogram subsequent to the noise exposure 
would verify that the hearing recovered without a permanent 
threshold shift."  He indicated, in his report, that the 
appellant's separation examination report reflected normal 
audiometric findings. Notably, the private opinions which 
provided a link between the appellant's service and hearing loss, 
did not appear to include a review of relevant service treatment 
records.  The Board finds that the June, September, and December 
2005 VA opinions, which were based on a review of the evidence 
and application of medical principles to the facts of the case, 
outweigh the appellant's contentions and the private 
audiologists' reports.  The Board finds that the preponderance of 
the evidence is against a relationship between the appellant's 
current hearing loss disability and any incident of service, 
including noise exposure in demolitions and from jets.  Service 
connection on a direct basis must be denied.  See Hensley and 
Hickson, both supra.  

Where a veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and other organic diseases of the nervous system (including 
sensorineural hearing loss) become manifest to a degree of 10 
percent within 1 year from date of termination of such service, 
such disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  The appellant's hearing loss was not 
shown until January 1988, more than a decade after service.  The 
appellant cannot benefit from the presumption.

As such, the Board finds that the preponderance of the evidence 
is against the appellant's claim.  Consequently, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).



ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


